ORDER

PER CURIAM.
Roy Franklin appeals his conviction for first-degree tampering with a motor vehicle. He claims that the trial court erred in denying him a mistrial after inadmissible evidence of other crimes was admitted. We disagree and hold that the trial court did not abuse its discretion in denying the defendant’s motion for a mistrial. Finding no precedential value to our decision, we affirm by this summary order but have provided the parties with a memorandum setting out the reasons for our decision. Rule 30.25(b).